Citation Nr: 1426837	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-05 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for migraine headaches.

2.  Entitlement to an evaluation in excess of 10 percent disabling for anterior wedging of the thoracic spine.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified at a video conference hearing held before the undersigned in April 2014.  The transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file reveals that VA treatment records dated through April 2010 have been obtained and associated.  The Veteran has submitted additional VA treatment records dated from January 2013 to July 2013.  In addition, the claims file reveals a note that the Veteran attended the South Valley Community-Based Outpatient Clinic (CBOC) Orientation Clinic; however, complete records regarding any treatment at the South Valley CBOC do not appear to have been associated with the claims file.  Therefore, attempts must be made to obtain and associate with the claims file all VA treatment records from the South Valley CBOC, all VA treatment records dated from April 2010 to January 2013, and all VA treatment records dated since July 2013.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran was most recently afforded an examinations regarding his migraine headache disability in April 2008 and an examination regarding his thoracic spine disability in September 2008.  As this remand requests the association with the claims file of additional evidence, the Veteran should be afforded current VA medical examinations. 38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all treatment records from the South Valley CBOC, all VA treatment records dated from April 2010 to January 2013, and all VA treatment records dated since July 2013.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, afford the Veteran a VA examination to determine the current level of severity for migraine headaches.  The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  A complete rationale for all opinions must be provided.

The examiner should describe the migraine headaches and their symptoms including whether the headaches result in characteristic prostrating attacks and their frequency in times per month.  

3.  Thereafter, afford the Veteran a VA examination to determine the nature, extent and severity of his back disability.  The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  A complete rationale for all opinions must be provided.

The examiner should identify all back pathology found to be present.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months. 

The examiner should identify any neurological disorders associated with his spine disability.  The examiner should identify the nerve(s) affected and indicate whether the neurological disorder manifests complete or incomplete paralysis.  If the symptoms are of incomplete paralysis the examiner should identify whether it is mild, moderate or severe in nature.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



